STADTFELD, J., filed a dissenting opinion, in which PARKER, J. concurred.
Argued October 5, 1937.
This is an action of trespass brought by the plaintiff against the landlord of her employer. The verdict was for the plaintiff, so all disputed questions of fact must be resolved in her favor. In the light of that principle we shall state the relevant facts.
The defendant, Mrs. Josephine Egan, was the owner of a four story building fronting on Walnut Street, Philadelphia. She rented part of the first floor to Sherman-Linderman Company, for whom the plaintiff worked as a millinery designer. The premises leased to the Sherman-Linderman Company included a store room fronting on the street, a salon back of the store room, and a work room, which extended to a point about halfway of the first floor. The rear of the first floor was occupied by the defendant, herself, who carried *Page 23 
on a business there. The other floors were leased by Mrs. Egan to different tenants, she remaining in general custody and control of the building.
The work room was about twelve by sixteen feet, without any windows, and was lighted by electricity, but received some natural light from a skylight in the ceiling. This skylight was made of eight panes of regular skylight glass. One of the panes was cracked and its defective condition had been called to the defendant's attention by the tenant some weeks previously. The janitor employed by defendant cleared off the snow from time to time as it fell and unsuccessfully attempted to fix a leak which had developed at the skylight, but the cracked pane of glass was not replaced with a sound one by the defendant until after the accident hereinafter referred to had occurred. The skylight formed part of the roof over this work room. This roof was the bottom of a small light well, through which light was furnished to rooms on the three upper stories of the building by windows facing on the well. The photographs offered in evidence show that a down spout or spouts conducted the rain falling on the roof of the higher parts of the building surrounding the well and discharged it on the roof over the work room before referred to, of which the skylight formed a part, from whence it was carried away and disposed of. It is established, therefore, that the defendant landlord used this roof, of which the skylight was a part, to collect and carry away the rain water falling on the rest of her building — the four story part — and was in possession, custody and control of it for the general benefit of her building. See DuBoisRecreation Co. v. Boyle, 95 Pa. Super. 219. She alone had authority to repair or replace it. It follows that she was responsible for any damages naturally resulting from her negligent maintenance of the roof and skylight. See DuBoisRecreation Co. v. Boyle, supra; Longbotham v. Takeoka, *Page 24 115 Ore. 608, 239 P. 105; H.C. Capwell Co. v. Blake, 9 Cal.App. 101,98 P. 51; Center  Treadwell v. Davis, 39 Ga. 210; Sullivan v.Northridge, 246 Mass. 382, 141 N.E. 114.
On February 2, 1935 the plaintiff was working in the room under this skylight. There had been a number of heavy snows, which defendant's janitor had removed from the skylight from time to time. While the plaintiff was thus engaged, a large mass of snow which had collected on the roof of defendant's building surrounding the well and inclining towards it, was precipitated with force down onto the roof and skylight over the work room, breaking through the cracked or broken pane of glass and causing pieces of the latter to fall on the plaintiff, resulting in severe cuts and injuries to her. The sound panes in the skylight were not injuriously affected by the fall of snow from the roof. The plaintiff did not know that there was a cracked or defective pane of glass in the skylight over her head. She had no occasion to examine it and the knowledge of her employer, not communicated to her, could not be imputed to her so as to make her guilty of contributory negligence, as matter of law, for working under it.
These facts, adduced in evidence, justified the court below in submitting the case to the jury and in refusing defendant's point for binding instructions and motion for judgment non obstante veredicto in her favor. She does not ask for a new trial.
The defendant must have been aware, from the construction of the light well and the incline or slope of the roof surrounding it, that snow collecting on that roof would probably be precipitated by a slide onto the roof, including the skylight, at the bottom of the well. She was bound to know that a cracked pane in the skylight weakened its resistance to the force accompanying the slide of snow from the roof of the building, three stories up. She knew that the room under the light well, which she had leased to the plaintiff's employer, *Page 25 
was a work room occupied by people at work and liable to be injured by a broken skylight, and the duty rested on her as the owner in charge and custody of a building rented to various tenants to see that an instrumentality used for the general benefit of the building was in a reasonably safe condition, and when her attention was drawn to the cracked pane of glass in the skylight she should have been reasonably diligent in replacing it with a sound pane before the accident, as she was immediately after it. Her negligence, in the circumstances, was a question of fact for the jury.
The rule laid down by the Supreme Court in Harris v.Lewistown Trust Co., 326 Pa. 145, 191 A. 34, in our opinion, cannot be applied here. It is confined to cases where the landlord rents an entire building to a tenant, retaining no possession or control over any part of it. It does not apply where the landlord rents different parts of a building to different tenants and himself occupies part of it. In such case the landlord remains in possession and control of the building, except those portions specifically leased to tenants. The roof of a building rented to different tenants is not leased to the tenant of the floor just below it, but remains in the control of the landlord, and the latter is responsible for damages naturally resulting from its negligent maintenance: Minor v.Hogg, 67 Pa. Super. 419. See Restatement, Torts — Negligence, section 361 (b). Compare the liability of the landlord for the negligent maintenance of a sidewalk, where the building is leased to different tenants, with the liability of the tenant where he is in sole custody, control and possession of the premises: Baxter v. Borough of Homestead, 120 Pa. Super. 182,  182 A. 68; Cooker v. Great A.  P. Tea Co.,120 Pa. Super. 239, 182 A. 71; Bruder v. Philadelphia,302 Pa. 378, 153 A. 725. No one would question the liability of this defendant in an action of trespass if one of the employees of one of her other tenants *Page 26 
had been injured by reason of the defective condition of a hallway, or stairway, or other instrumentality of the building, maintained by her for the common benefit and advantage of the occupants of the building: Lewin v. Pauli, 19 Pa. Super. 447;  Sloan v. Hirsch, 283 Pa. 230, 128 A. 831. We have already pointed out that the skylight was a part of the roof at the bottom of the light well, which had been constructed and was maintained for the benefit of the tenants on all floors, and that this roof, of which the skylight formed a part, was used by the defendant to collect, discharge and carry away the rain water falling on a large part of her building. It was therefore in her possession, custody and control and she was responsible for its maintenance just as much as the owner of the building in DuBois Recreation Co. v. Boyle, supra, who had placed a walk over the roof of the one-story building occupied by the plaintiff in that case, for the use of the tenants of her two-storied building. Her responsibility extended to liability for personal injury naturally resulting from her negligent maintenance no less than to liability for property damage:Lineaweaver v. Wanamaker, 299 Pa. 45, 149 A. 91; Will v.Knoblauch, 92 Pa. Super. 537; Sullivan v. Northridge,246 Mass. 382, 141 N.E. 114.
The assignments of error are overruled and the judgment is affirmed.